Citation Nr: 0619748	
Decision Date: 07/07/06    Archive Date: 07/13/06

DOCKET NO.  03-33 621	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah

THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for bilateral hearing 
loss. 

2.  Entitlement to an initial rating for post-traumatic 
stress disorder (PTSD) in excess of 50 percent. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel
INTRODUCTION

The veteran served on active duty from July 1968 to January 
1972.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from rating decisions by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in Salt Lake City, Utah (hereinafter RO).  

In March 2006, a hearing was held at the RO before the 
Veterans Law Judge signing this document, who was designated 
by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002).   

The issue of entitlement to an initial rating in excess of 50 
percent for PTSD requires additional development, and will be 
addressed in the REMAND portion of the decision below.  


FINDINGS OF FACT

1.  Service connection for bilateral hearing loss was denied 
by a March 1976 rating decision; the veteran did not perfect 
an appeal to this decision, and that was the last unappealed 
rating decision addressing the issue of entitlement to 
service connection for bilateral hearing loss on any basis.  

2.  The evidence received since the March 1976 rating 
decision bears directly and substantially upon the issue of 
service connection for bilateral hearing loss and in 
conjunction with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of this issue. 

3.  Hearing loss was not demonstrated during service and 
there is no competent evidence linking a current disability 
associated with bilateral hearing loss to service, to include 
acoustic trauma therein.  



CONCLUSIONS OF LAW

1.  Evidence received since the March 1976 rating decision is 
new and material, and the claim for service connection for 
bilateral hearing loss is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. §§ 3.156(a), 20.1103 (as in 
effect prior to August 29, 2001). 

2.  Bilateral hearing loss was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5100-
5013A, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2005).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2005).  VA must also notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  In addition, VA must also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letter dated in May 2002.  The 
originating agency informed him of the evidence required to 
substantiate a claim of service connection, the information 
required from him to enable VA to obtain evidence on his 
behalf, the assistance that VA would provide to obtain 
evidence on his behalf, and that he should submit such 
evidence or provide VA with the information necessary for VA 
to obtain such evidence on his behalf.  As such, the veteran 
was essentially notified to submit all the evidence pertinent 
to his claim, and the Board finds that he was provided with 
the notice required by the VCAA.  

Moreover, all available evidence pertaining to the veteran's 
claim adjudicated below has been obtained, and the veteran 
has been afforded an appropriate VA examination that includes 
an opinion as to whether he has a current hearing loss 
disability as a result of service.  The record before the 
Board contains service medical records and post-service 
medical records, which will be addressed as pertinent.  In 
addition, neither the veteran nor his representative has 
identified any additional pertinent evidence that could be 
obtained to substantiate the claim adjudicated below.  The 
Board is also unaware of any such evidence.  Therefore, the 
Board is satisfied that VA has complied with its duty to 
assist the veteran in the development of the facts pertinent 
to the claim adjudicated below.  

In light of the Board's denial of the veterans' claim below, 
no additional disability rating or effective date will be 
assigned, so there can be no possibility of any prejudice to 
the appellant under the holding in Dingess v. Nicholson, 19 
Vet. App, 473 (2006).  For the above reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide the issue adjudicated below.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. 
App. 183; Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 
(2005) (harmless error).  Also, as the claim for service 
connection for bilateral hearing loss is being reopened, the 
veteran is not prejudiced by the failure to provide him with 
the additional notice outlined by the Court in Kent v. 
Nicholson, No. 04-181 (U.S. Vet. App. Mar. 31, 2006).   

II.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a), 3.304.  There are 
some disabilities, including sensorineural hearing loss, for 
which service connection may be presumed if the disorder is 
manifested to a degree of 10 percent or more within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes. 38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown 
to be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Under 38 C.F.R. § 3.385, for the purposes of applying the 
laws administered by VA, impaired hearing will be considered 
to be a disability when the auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 
40 decibels or greater; or when the auditory thresholds for 
at least three of the frequencies of 500, 1000, 2000, 3000, 
or 4000 Hz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues which 
involve medical knowledge, such as diagnosis of disability 
and determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Kightly v. 
Brown, 6 Vet. App. 200 (1994).  Only evidence presented since 
the last final denial on any basis (either upon the merits of 
the case, or upon a previous adjudication that no new and 
material evidence had been presented) will be evaluated, in 
the context of the entire record.  Evans v. Brown, 9 Vet. 
App. 273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998), the United States Court of Appeals for the Federal 
Circuit noted that new evidence could be sufficient to reopen 
a claim if it could contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim.  In determining whether 
evidence is new and material, the credibility of the evidence 
is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 
512-513 (1992).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of 
Appeals for Veterans Claims held the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally denied claim reopened under 38 U.S.C.A. § 5108.  
Then, if new and material evidence has been submitted, the 
Board may proceed to evaluate the merits of the claim but 
only after ensuring the VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

Section 3.156(a) of 38 C.F.R. was amended in August 2001, but 
it was explicitly made applicable only to applications to 
reopen finally disallowed claims received by VA on or after 
August 29, 2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.156(a) (2005)).  As 
the veteran's application to reopen was received prior to 
that date, in April 2001, the preexisting version of 
38 C.F.R. § 3.156 applies.  All citations in the present 
decision refer to the "old" version of 38 C.F.R. § 3.156.

With the above criteria in mind, the relevant evidence will 
be summarized.  Service connection for bilateral hearing loss 
was denied by a March 1976 rating decision.  The veteran did 
not perfect an appeal with respect to this decision, and this 
is the last unappealed rating decision addressing the issue 
of entitlement to service connection for bilateral hearing 
loss on any basis.  

Examining the evidence of record at the time of the March 
1976 rating decision, the service medical records, including 
the separation examination, reflect essentially normal 
audiometric findings and do not otherwise demonstrate hearing 
loss.  There was also no post service clinical evidence 
reflecting abnormal hearing at the time of the March 1976 
rating decision.  

Evidence added to the claims file since the March 1976 rating 
decision includes private clinical reports dated in 1993 and 
1995 reflecting high frequency bilateral hearing loss.  An 
April 2005 VA examination also demonstrated high frequency 
bilateral hearing loss.  The veteran testified at his March 
2006 hearing that he developed this hearing loss as a result 
of exposure to loud noise during service, to include 
helicopter engine noise and arms fire.  

Having reviewed the complete record, the Board finds that new 
and material evidence, to include the post service private 
and VA medical evidence reflecting the presence of bilateral 
hearing loss and the testimony with respect to alleged in-
service acoustic trauma that was not before the adjudicators 
in March 1976, has been received under the more "lenient" 
criteria for reopening claims prior to the regulatory changes 
effective from August 29, 2001.  That is, assuming the 
credibility of this evidence (see Justus, supra), it bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim for service 
connection for bilateral hearing loss.  As such, the claim is 
reopened.  

Having found the claim for service connection for bilateral 
hearing loss to be reopened, the claim will now be 
adjudicated on the merits.  The Board concedes, based on the 
audiometric readings from the April 2005 VA examination, that 
hearing loss disability as defined by 38 C.F.R. § 3.385 is 
currently demonstrated.  However, with respect to the issue 
of whether the veteran's hearing loss is related to service, 
there is no competent evidence of record suggesting that it 
is so related.  In fact, the competent evidence that does 
address this question, in the form of a medical opinion 
completed after the April 2005 VA examination, did not find 
an etiologic link between service and the veteran's current 
hearing loss.  The examiner considered the veteran's noise 
exposure from combat and his 28 year history of working a s a 
civilian aircraft mechanic.  In particular, the examiner who 
rendered the April 2005 opinion, after recording the in-
service audiometric readings which she viewed as 
demonstrating "normal" hearing in both ears, found that it 
was "not likely" that the veteran's hearing loss was 
related to his military service. 

For veterans who engaged in combat with the enemy during 
active service, the regulations provide that "the Secretary 
shall accept as sufficient proof of  
service-connection of any disease or injury alleged to have 
been incurred in or aggravated by such service satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence of 
aggravation in such service..."  38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d) (2005).  The Court has clarified 
that the term 'service connection' is used in section 1154(b) 
to refer to proof of incurrence or aggravation, rather than 
to the legal standard for entitlement to payments for 
disability.  Velez v. West, 11 Vet. App. 148, 153 (1998).

The Federal Circuit has held that, while § 1154(b) does not 
create a statutory presumption that a combat veteran's 
alleged disease or injury is service-connected, it does 
considerably lighten the burden on the veteran who seeks 
benefits for an allegedly service-connected disease or injury 
and who alleges that the disease or injury was incurred in, 
or aggravated by, combat service.  Collette v. Brown,  
82 F. 3d 389, 392 (1996) (citations omitted).  More recently, 
the Court in addressing section 1154(b) explained that the 
provision of this section does not provide a substitute for 
medical nexus evidence, but rather serves only to reduce the 
evidentiary burden for combat veterans with respect to the 
submission of evidence of incurrence or aggravation of an 
injury or disease in service.  Kessel v. West, 13 Vet. 
App. 9, 16-19 (en banc) (citations omitted) (overruling Arms 
v. West, 12 Vet. App. 188 (1999), to the extent that the 
decision might be read as establishing by holding or implying 
in dicta that once a combat veteran has established 'service 
connection' under 1154(b), his claim may only be denied if 
the evidence to the contrary rises to the level of "clear and 
convincing" evidence).

While it is readily apparent that the veteran was exposed to 
acoustic trauma in combat as he has claimed, a clear 
preponderance of the evidence reflects that his current 
hearing loss is not related to any acoustic trauma suffered 
in service.  
The Board recognizes the veteran's sincere belief, to include 
that presented in sworn testimony to the undersigned, that he 
suffers from hearing loss as a result of unprotected exposure 
to loud noises during service, and respects his right to 
offer his opinion in this regard.  However, he is not deemed 
competent to present evidence as to diagnosis, medical 
etiology, or causation.  See Routen, Espiritu, supra.  As 
such, the Board finds that the probative value of this 
positive evidence is outweighed by the negative evidence of 
record, in particular the negative service medical records 
and negative April 2005 VA medical opinion.  Therefore, the 
claim for service connection for bilateral hearing loss must 
be denied.  Gilbert, 1 Vet. App. at 49.
 

ORDER

The claim for service connection for bilateral hearing loss 
is reopened and denied.  


REMAND

Service connection for PTSD was granted, at a disability 
rating of 30 percent effective from May 16, 2001, by a 
December 2002 rating decision.  The veteran expressed 
disagreement with this initial rating, and while this claim 
was pending, the rating for PTSD was increased to 50 percent, 
also effective from May 16, 2001, by rating decision in 
February 2005.  Thereafter, the veteran perfected an appeal 
with respect to the issue of the rating assigned for PTSD 
with submission of a substantive appeal in March 2005.  In 
correspondence dated later in that month, the veteran 
completed a statement indicating that he was "satisfied" 
with this 50 percent rating.  However, as the veteran clearly 
expressed a desire for an increased rating for PTSD at the 
hearing before the undersigned, the Board does not construe 
the March 2005 correspondence to represent a formal 
withdrawal of his appeal to the Board with respect to the 
rating assigned for PTSD.  Moreover, as this matter is before 
the Board on the basis of disagreement with the initial (now 
50 percent) rating assigned for PTSD, the principles 
enumerated in Fenderson v. West, 12 Vet. App. 119 (1999) with 
respect to "staged ratings" are for application with 
respect to this claim.  See AB v. Brown 6 Vet. App. 35 (1993) 
(partial grant does not abrogate pending appeal).  
 
At the March 2006 hearing, the veteran expressed 
dissatisfaction with the most recent VA examination 
addressing the severity of the veteran's PTSD which he was 
afforded in February 2005.  Nothing in the reports from this 
examination indicate that the examiner did not, as contended 
by the veteran, address all the necessary elements of PTSD as 
they pertain to his claim for compensation, or that it was 
otherwise not a sufficiently thorough examination.  However, 
the veteran testified at his March 2006 hearing that he was 
suffering from a significant recent worsening in symptoms 
since this examination, and given the fact that this case 
must otherwise be remanded to cure the procedural defect 
described below, the RO will be requested to schedule the 
veteran for another VA psychiatric examination to address the 
current severity of his PTSD.   

As to the procedural defect in this case, the record does not 
reveal a letter under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) that includes an explanation as to the information 
or evidence needed to establish an increased rating for PTSD, 
or an earlier or particular effective date for a disability 
rating for PTSD, as outlined in Dingess v. Nicholson, 19 Vet. 
App, 473 (2006).  Upon remand, the RO will be asked to issue 
such a letter to the veteran.  

For the reasons stated above, this appeal is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC 
for the following development.  VA will notify the veteran if 
further action is required on his part.  

1.  The RO must send the veteran a 
corrective notice letter under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) that includes an explanation as 
to the information or evidence needed to 
establish a disability rating and 
effective date for the claim for an 
increased initial rating for PTSD.  
Specifically, the RO should:
 
(a) Notify the veteran of the information 
and evidence necessary to substantiate 
his claim for an evaluation in excess of 
50 percent for PTSD.  

(b) Notify the veteran of the information 
and evidence he is responsible for 
providing;  

(c) Notify the veteran of the information 
and evidence VA will attempt to obtain, 
e.g., that VA will make reasonable 
efforts to obtain relevant records not in 
the custody of a Federal department or 
agency and will make as many requests as 
are necessary to obtain relevant records 
from a Federal department or agency; and 

(d) Request that the veteran provide any 
evidence in his possession that pertains 
to his claim.  

2.  Schedule the veteran for a VA 
psychiatric examination for the purpose 
of determining the current severity of 
the veteran's service connected PTSD.  
The claims file must be made available to 
the examiner, and the reports from this 
examination must document that the 
pertinent clinical history contained 
therein was reviewed prior the 
examination.  The examiner should state 
whether the veteran's service-connected 
PTSD more nearly approximates a 
disability characterized by:

a.  Occupational and social impairment 
with reduced reliability and productivity 
due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; or difficulty in establishing and 
maintaining effective work and social 
relationships; or

b. Occupational and social impairment 
with deficiencies in most areas, such as 
work, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech that is intermittently 
illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene, 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); or an inability to 
establish and maintain effective 
relationships; or

c. Total occupational and social 
impairment due to such symptoms as gross 
impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; or memory loss for names of 
one's close relatives, occupation, or own 
name.

3.  Following the completion of the 
development requested above, the claim 
for an increased initial rating for PTSD 
should be readjudicated by the RO.  If 
this does not result in a complete grant 
of all benefits sought in connection with 
this claim by the veteran, the veteran 
and his representative should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
that has been remanded, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to this issue.  An appropriate period of 
time should be allowed for response.
 

Thereafter, the case should be returned to the Board for 
further appellate consideration, if indicated.   

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


